Citation Nr: 1217117	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  07-22 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability rating greater than 70 percent for posttraumatic stress disorder with alcohol abuse (PTSD) from December 5, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing before the undersigned Acting Veterans Law Judge in August 2010, and a transcript of the hearing is associated with his claims folder.  The Board affirmed the RO's October 2006 decision that the Veteran's PTSD with alcohol abuse was no more than 50 percent disabling prior to December 5, 2008 in a December 2010 decision.  That decision also remanded to the RO the matter of the Veteran's rating for PTSD with alcohol abuse from December 5, 2008.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD has not resulted in total occupational and social impairment at any time from December 5, 2008.  


CONCLUSION OF LAW

The criteria for a rating greater than 70 percent from December 5, 2008, for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.   

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for PTSD with alcohol abuse; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's December 2010 remand by providing the Veteran with a rating decision and supplemental statement of the case on the matter of an evaluation in excess of 50 percent for PTSD since December 5, 2008.

VA has adequately complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."  

The PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Rating Formula for Mental Disorders is for application.  Under the Formula, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2011).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  

There was a VA psychiatric examination on December 5, 2008.  At the time, it was reported that the Veteran was receiving treatment by telemedicine.  He reported being withdrawn from his wife, children, and family, with little support, and that he was extremely isolative.  He reportedly thought about suicide daily, felt hopeless, and wished he was not alive.  He stated that he was often verbally abusive and would drink a six-pack and three shots of whiskey per night.  On examination, he was casually dressed with unremarkable psychomotor activity and speech.  He was cooperative but guarded, and his affect was constricted.  His mood was hopeless, depressed, and angry.  He was easily distracted and could not do serial 7's but spelled the word "world" backwards and was oriented to person, time, and place and had unremarkable thought processes.  He understood the outcome of behavior, in terms of judgment.  He lacked insight and reported sleep impairment, with severe frequent nightmares of death and killing, and of seeing dead Vietnamese with arms torn off walking toward him.  He had auditory hallucinations but not persistently, and he had no inappropriate behavior.  He did not interpret proverbs appropriately.  Obsessive/ritualistic behavior with intrusive repetitive thoughts was reported.  The Veteran reported panic attacks as well as homicidal thoughts when he gets angry and suicidal thoughts but no current intent.  Poor impulse control was reported.  Remote and recent memory were normal.  The diagnosis was PTSD, and the Veteran's GAF was listed as 35.  The examiner reported that the Veteran had a severe deterioration in functional state and quality of life due to his PTSD.  In a February 2009 addendum, the examiner opined that the Veteran had total occupational and social impairment due to PTSD and back injury.  In March 2009 addendums, the examiner opined that the Veteran's problems were "much more complicated than just PTSD;" that the PTSD would prevent the Veteran from employment in any setting with more than 2 or 3 people; and that it resulted in reduced reliability and productivity.  

A subsequent December 2008 VA treatment record reflects the Veteran's history of improved sleep and depression since his medication was changed.  Examination revealed that the Veteran was neatly dressed with pleasant behavior, moderately depressed mood, logical and goal-directed thought process, and normal speech.  The Veteran denied suicidal or homicidal ideation or psychotic symptoms.  

A February 2009 VA treatment record reflects the Veteran's history of no current suicidal or homicidal ideation, plan, or intent.  He did report episodes of homicidal ideation in the past, however.  The examiner noted that the Veteran spoke with a depressed-sounding but non-pressured voice.  

In March 2009, the Veteran reported having little interest or pleasure in doing things, feeling depressed or hopeless, having sleep impairment, having little energy, having trouble concentrating on things, and having thoughts that he would be better off dead or of hurting himself in some way nearly every day.  He also indicated that his PTSD made it extremely difficult for him to do his work, take care of things at home, or get along with other people.  See March 2009 VA treatment record.  

July 2009 VA treatment records reflect the Veteran's history of persistent depression and occasional suicidal thoughts without plan. The Veteran indicated that he coped with his depression by keeping busy with family, gardening, carpentry, and other activities, and he reported that he was strongly connected to his siblings. The records indicate that the Veteran was oriented to time, place, and person.  

September and November 2009 and January and March 2010 VA treatment record indicate that the Veteran was oriented to time, place, and person and neatly dressed with pleasant behavior, logical and goal-directed thought process, and normal speech.  He denied suicidal or homicidal ideation or psychotic symptoms.  The Veteran reported that his depression was moderate in September 2009 and improved in November 2009.  

In August 2010, the Veteran reported having thoughts of taking his life two months earlier.  He denied having a plan, however.  

After review of the record, the Board finds that a rating in excess of 70 percent is not warranted.  The Board acknowledges that the December 2008 VA examiner assigned a GAF score reflecting "major" impairment and reported that the Veteran had total occupational and social impairment.  The examiner also determined that the PTSD only resulted in "severe" impairment, however, and that the Veteran could work in certain conditions.  GAF scores and assessments of the severity of the condition must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned  See 38 C.F.R. § 4.126(a).  This is due, in part, because the scores and assessments are generally based on the veteran's symptoms that particular day, rather than based on any long-term symptomatology.  

In this case, the reported symptoms and findings do not approximate the disability picture created by the 100 percent rating.  The Veteran maintains relationships with his spouse, children, and siblings, and there is no medical evidence of delusion, intermittent inability to perform activities of daily living, disorientation, total isolation, persistent hallucination, impairment of speech or communication, loss of contact with reality, grossly inappropriate behavior, or memory loss for names of close relatives, own occupation, or own name.  The Board acknowledges that the evidence includes histories of suicidal and homicidal thoughts.  However, the evidence does not suggest that the Veteran poses a persistent danger of hurting himself or others:  he consistently denies any suicidal plan and although he has reported involvement in fights, the evidence does not suggest that the fights occur frequently enough to suggest the Veteran poses a "persistent" danger of hurting others.  The Board further acknowledges that the record includes evidence of occupational impairment.  The Board finds the evidence does not suggest total occupational and social impairment due to PTSD, however, as is required for a total disability rating.  Thus, a total rating is not warranted at any time from December 5, 2008.


ORDER

A rating greater than 70 percent from December 5, 2008, for PTSD is denied.


____________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


